Citation Nr: 9922940	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for anxiety/depressive 
neurosis with pyschophysiological skin reaction, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from July 
1952 to February 1956 and from April 1956 to February 1962 
and verified active service from April 1962 to January 1965.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected anxiety/neurosis with 
psychophysiological skin reaction is manifested by 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
chronic sleep impairment and mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for 
anxiety/depressive neurosis with psychophysiological skin 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9433 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
anxiety/depressive neurosis with psychophysiological skin 
reaction is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  See also Fenderson v. West, 12 Vet. App. 119 (1999) 
(At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claims and that no further assistance 
to the veteran with respect to these claims is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected anxiety/depressive neurosis with 
psychophysiological skin reaction and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Factual Background

Service connection for depressive reaction, neurotic type 
with skin reaction, was granted by the RO in a March 1968 
rating decision that awarded a 30 percent disability 
evaluation.  In June 1969, the RO canceled the veteran's 
disability compensation because he failed to report for VA 
examination.  However, in a September 1981 rating action, the 
RO assigned a 10 percent evaluation to the veteran's service-
connected psychiatric disability that remained in effect and 
from which he now appeals.   

VA medical records and examination reports, dated from 1996 
to 1998, are associated with the claims file.  They reflect 
the veteran's treatment for various ailments, including 
Dupuytren's disease, arthritis, peripheral vascular disease, 
chronic obstructive pulmonary disease and a psychiatric 
disorder, variously diagnosed as post-traumatic stress 
disorder (PTSD) and dysthymia.  The veteran's psychiatric 
disorder is treated with outpatient psychotherapy and 
prescribed medication.  

A January 1997 VA outpatient record indicates that the 
veteran complained of nerve problems but said he may have had 
too much coffee.  When seen in February 1997, he complained 
of nervousness and requested medication for his nerves.

According to a February 1997 VA psychiatric examination 
report, the veteran, who was 62 years old, said he worked in 
a bakery for thirty years and had stopped working a few 
months ago.  He was married to his first wife for forty-two 
years, had five children and several grandchildren and great 
grandchildren.  The veteran had a nervous breakdown in 
service that required hospitalization and he was hospitalized 
for approximately one month in the 1960s.  He had not 
received any outpatient mental health follow-up since the 
1960s and did not currently take any medications.  VA had 
hospitalized the veteran once for alcohol dependence.  
According to the veteran, symptoms of his depression included 
sleep, weight loss, some suicidal thoughts, sadness, getting 
choked up and feeling generally down in the dumps.  He said 
prescribed medication was helpful.  Findings on examination 
revealed that the veteran was dressed appropriately with 
intact speech, hearing and communication.  His sensorium and 
memory were intact and he was alert and oriented.  His mood 
and affect were fairly appropriate.  The veteran was not 
currently in a major depressive episode, there was no 
psychotic symptomatology, he was not suicidal or homicidal 
and his judgment and insight were pretty good.  The Axis I 
diagnoses were major depression, by history, and alcohol 
dependence, both in remission.  A score of 75 to 80 was 
assigned on the Global Assessment of Functioning (GAF) scale.  
The VA examiner noted that if the veteran got mildly 
depressed at times, it did not affect his present life too 
much.  Many of the veteran's current problems were due to 
physical discomfort and his mental illness, according to the 
doctor, appeared to be in general remission.

An April 1997 VA outpatient record indicates that the veteran 
was seen with complaints of skin outbreak and diagnosed with 
psoriasis and shingles.

In May 1997, the RO received the veteran's claim for an 
increased rating for his service-connected psychiatric 
disability.

The veteran underwent VA psychiatric examination in April 
1998 and said that he received psychiatric care but did not 
want medication because it made him feel doped up.  He had 
not used alcohol for approximately ten years.  The veteran 
subjectively complained of a mood he described as disgusted 
with life and said he did not get too much enjoyment out of 
life, but was hopeful things will improve.  His energy level 
was low, he felt guilty about experiences in the past and 
demonstrated other symptomatology consistent with what the 
examiner said was PTSD.  The veteran denied suicidal or 
homicidal ideation and denied suicide attempt.  His 
concentration was poor, his depression kept him from enjoying 
things, sleep was difficult and he had frequent awakenings.  
He trusted few individuals and had limited close 
relationships.  The veteran felt lonely even around other 
people.

Further, objectively, the veteran was noted to be well kept 
and oriented to person and place.  The Axis I diagnoses 
included dysthymia, PTSD, history of alcohol dependence and 
cognitive disorder, not otherwise specified.  A GAF score of 
65 to 70 was assigned.  The VA examiner commented that the 
veteran was a pleasant man who related symptomatology 
consistent with dysthymia in the sense of a chronic lack of 
enjoyment and overall feeling "disgusted" with life.  The 
veteran also described symptomatology consistent with 
depressive symptoms in the sense of poor sleep, 
concentration, energy and feeling guilty and lonely, but not 
to the severity of a major depressive disorder.  According to 
the VA physician, the veteran described PTSD symptoms and had 
difficulty falling or staying asleep, that could be accounted 
for by dysthymia.  The veteran's symptomatology should be 
expected to have at least a mild impact on his ability to 
socially and occupationally function.

In late April 1998, the veteran was initially seen in the VA 
outpatient clinic for PTSD treatment and noted to have a 
history of major depression.  He scored low on a depression 
scale and identified anxiety as his major difficulty The 
veteran's symptoms met the criteria for mild PTSD and he 
identified ongoing anxiety as a problem.  

Two days later, when seen in the outpatient clinic, the 
veteran complained of intermittent depression, with 
anhedonia, weight loss, decreased sleep, night sweats, 
daytime fatigue, decreased concentration and hopelessness but 
denied suicidal thoughts.  He indicated that his PTSD 
symptoms got worse during major depressive episodes.  His 
last major depressive episode was the previous September and 
lasted several weeks.  The veteran had prescribed medication 
but had not taken it for several years.  The Axis I 
assessment was major depressive (disorder), recurrent, PTSD 
(possible) and possible dysthymia.  A score of 50 was 
assigned on the GAF scale and the treatment plan was to treat 
the veteran's major depression with antidepressant 
medication.

When seen in the clinic two weeks later, in mid-May 1998, the 
veteran did not yet feel the effects of the antidepressant 
medication but continued to take it.  He utilized relaxation 
exercises that he found helpful and had tried to get out of 
his house more frequently.  He stopped driving due to anxiety 
but his psychotherapist encouraged him to continue to drive 
to enable his independence.

At his June 1998 personal hearing at the RO, the veteran 
testified that he received weekly VA outpatient treatment 
that included prescribed medication for his service-connected 
psychiatric disability.  He described feeling nervous and 
shaky, but had not had a skin reaction for a while, with his 
last outbreak approximately eight months earlier.  The 
veteran had experienced anxiety attacks and depression, but 
had not had an anxiety attack in a while.  His depressive 
episodes lasted about three days.  The veteran had taken 
early retirement at age 62, approximately two years earlier 
because of difficulty with stress.  He did not socialize much 
outside his home.  The veteran indicated that depression was 
a way of life with him if he did not have anything to do.  He 
was too nervous to drive and had last driven approximately 
two years earlier.  He said he served in the Vietnam and 
Korean wars.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1998).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly resdesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnosis and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

In this case, the RO received the veteran's claim for an 
increased rating in May 1997.  Therefore, the Board will 
review the veteran's disability claim under the new criteria.  

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9433, for dysthymic disorder, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  
Occupational and social impairment with occasional transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks ore than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

After considering all the evidence of record, it is the 
opinion of the Board that under the criteria of Diagnostic 
Code 9433, a 30 percent, but not higher, evaluation is 
warranted.

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected anxiety disorder most nearly approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
9433. VA examination reports revealed that the veteran 
manifested mild symptoms such as sleep difficulty, slight 
weight loss, some suicidal thoughts, sadness and a generally 
down feeling.  The more recent examinations, namely in 1997, 
have concluded that the veteran, by his own admission, 
suffers no significant depressive symptomatology that 
interferes with his daily life or employment at which time a 
GAF score of 75 to 80 was assigned, denoting no more than 
slight impairment or difficulty in social and occupational 
functioning.  In 1997, VA outpatient records reflected the 
veteran's complaints of nervousness and request for 
medication.  In April 1998, a VA examiner described the 
veteran as pleasant and well kept and diagnosed dysthymia, 
PTSD and a cognitive disorder.  The VA physician commented 
that the veteran related symptomatology consistent with 
dysthymia in the sense of a chronic lack of enjoyment and 
overall feeling of disgust and depressive symptoms of poor 
sleep, concentration, energy and feeling guilty and lonely 
without reaching the level of severity of a major depressive 
disorder.  The examiner noted that the veteran's impairment 
would have at least a mild impact on his ability to socially 
and occupationally function and assigned a GAF score of 65 to 
70.  Moreover, the veteran's most recent GAF score was 50 
(when seen in the VA outpatient clinic), denoting serious 
symptoms or impairment in social and occupational 
functioning, and he complained of anxiety, sleep difficulty 
and depressed mood.  He has testified that he stopped driving 
due to his anxiety and MHC records also reflect his 
reluctance to drive and that the veteran was encouraged to 
continue driving to maintain his independence.  The evidence 
of record demonstrates that the veteran's anxiety/depressive 
neurosis with psychophysiological skin reaction has worsened 
slightly and is more closely productive of a 30 percent 
disability evaluation.  Accordingly, an increased evaluation 
of 30 percent for the veteran's service-connected 
anxiety/depressive neurosis with psychophysiological skin 
reaction, under Diagnostic Code 9433, is warranted.  The 
benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9433.

However, under the current regulations, the veteran does not 
meet the rating criteria for higher than a 30 percent rating.  
His service-connected anxiety disability does not reflect the 
criteria for a 50 percent evaluation with demonstrated 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  As 
noted above, the veteran had been married for more than 40 
years to his wife with whom he had five children and several 
grandchildren and great grandchildren with whom he evidently 
had a good relationship and had worked in his last job for 
nearly thirty years.  When examined by VA most recently, he 
had good judgment and insight, affect and mood were 
appropriate, he was oriented and his speech was intact.  
While a cognitive disorder was diagnosed, it was not 
attributed to the veteran's service-connected 
anxiety/depressive neurosis with psychophysiological skin 
reaction.  Further, no skin pathology attributed to the 
service-connected psychiatric disorder has been recently 
reported.







ORDER

An increased rating, to 30 percent, for anxiety/depressive 
neurosis with psychophysiological skin reaction is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

